J   -S81025-18
                                    2019 Pa. Super. 177
    RODNEY S. HESS                               :       IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA

                 v.


    JUDY L. HESS

                      Appellant                  :        No. 1251 MDA 2018

                  Appeal from the Decree Entered July 20, 2018
        In the Court of Common Pleas of Columbia County Civil Division at
                            No(s): 2016 -CV -841 -DV


BEFORE:      STABILE, J., DUBOW, J., and STEVENS*, P.J.E.

OPINION BY DUBOW, J.:                                             FILED JUNE 03, 2019

        Appellant, Judy    L.   Hess ("Wife"), appeals from the July 20, 2018 Divorce

Decree, which, inter alia, provided for the equitable distribution of the marital

assets of Wife and Appellee, Rodney S. Hess ("Husband"). She challenges the

court's consideration of Husband's SERS pension in its distribution of marital

assets. After careful review, we affirm.

        The relevant factual and procedural history is as follows.           Husband and

Wife married on April 10, 1999, which was            a   second marriage for both parties.

The couple was married for seventeen years and separated on July 22, 2016,

when Husband filed     a    Complaint in Divorce. Husband and Wife do not have

any children together; however, each party has adult children from             a   previous

marriage.

        Husband is 64 years old and in good health. Husband currently works

part time at the Surplus Outlet in Briar Creek, Pennsylvania, unloading trucks




      Former Justice specially assigned to the Superior Court.
J   -S81025-18



and stocking freezers, and receives health insurance through this employer.

Husband served in the United States Air Force and National Guard prior to his

previous employment as         a    police officer and an installer for Direct TV.

Husband also worked for PennDOT, from which he retired in August of 2013.

On a    monthly basis, Husband earns $600 from the Surplus Outlet, $1,062

from his Pennsylvania State Employee Retirement System ("SERS") pension,

which has been in pay status since August 2013, and $946 in Social Security

Benefits.

        Wife is 51 years old and in good health. She has worked as                a   pharmacy

technician at Giant Markets since 2005, working an average of 32 hours per

week, and receives health insurance through this employer. Wife previously

worked as   a    school bus driver and in       a   factory. She   is a   high school graduate

and completed an additional two years of training to become                       a   pharmacy

technician. Wife's gross income for 2016 was approximately $17,180 and for

2015 was approximately $19,843.

        The marital property is comprised of              a   few vehicles, minimal debt,

retirement funds, and the marital residence valued at $101,000, which                        is

unencumbered by any mortgage or lien.

         On March 29, 2018,        after   a   Special Master's Hearing, the Master filed

a    Report and Recommendations to the Court that recommended, inter alia,

awarding Wife 53% and Husband 47% of the marital assets and splitting the




                                               -2
J   -S81025-18



SERS pension      equally.' On April 18, 2018, Husband filed Exceptions to the
Report.

        On June 25, 2018,     after reviewing briefs and hearing argument, the trial

court issued an Opinion and Order, which granted                 in   part Husband's

Exceptions and, inter alia, ordered "an overall 55%-45% equitable division in

favor of Husband as to all assets other than the SERS pension, and           a       65%-

35% division of the SERS pension" in favor of Husband. Trial Court Order and

Opinion, filed 6/25/18, at 11. On July 20, 2018, the trial court entered         a   Final

Decree in Divorce.

        Wife timely appealed.       Both Wife and the trial court complied with

Pa.R.A.P. 1925.

        Wife raises the following issues on appeal:

        I.    Did the trial court misapply the law and abuse its discretion
              when it determined that the [S]pecial [M]aster's calculation
              of [Husband]'s income, which included [Husband]'s SERS
              pension, was "double dipping[?"]
        II.   Did the trial court misapply the law and abuse its discretion
              when it rejected the [S]pecial [M]aster's recommendations
              and granted [Husband]'s exceptions?

Wife's Brief at   3   (some capitalization omitted).

        Both of Wife's issues challenge the trial court's refusal to follow the

Special Master's        Recommendations with        respect to the distribution of

Husband's pension.         We review    a   challenge to the trial court's equitable



' The Master also recommended that no alimony or counsel fees were due,
and neither party raised an Exception to those findings.

                                            - 3 -
J   -S81025-18



distribution scheme for an abuse of discretion. Brubaker v. Brubaker, 201
A.3d 180, 184 (Pa. Super. 2018) (citation omitted). "We do not lightly find an

abuse of discretion, which requires                a    showing of clear and convincing

evidence." Id. We will not find an abuse of discretion "unless the law has

been overridden or misapplied or the judgment exercised was manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill will, as shown

by the evidence in the certified record." Carney v. Carney, 167 A.3d 127,

131 (Pa. Super. 2017).           When reviewing an award of equitable distribution,

"we measure the circumstances of the case against the objective of

effectuating economic justice between the parties and achieving                         a   just
determination of their property rights." Hayward v. Hayward, 868 A.2d
554, 558 (Pa. Super. 2005).

           When determining the propriety of an equitable distribution award, this

Court must consider the distribution scheme as               a   whole. Mundy v. Mundy,

151 A.3d 230, 236 (Pa. Super. 2016). "We do not evaluate the propriety of

the distribution order upon our agreement with the court's actions nor do we

find   a   basis for reversal in the court's application of        a   single factor.   Rather,

we look at the distribution as       a     whole in light of the court's overall application

of the 23 Pa.C.S.[]       §   3502(a) factors for consideration in awarding equitable

distribution. If we fail to find an abuse of discretion, the order must stand."

Harvey       v.   Harvey, 167 A.3d 6, 17 (Pa. Super. 2017) (citation and internal
brackets omitted). Finally, "it       is   within the province of the trial court to weigh

the evidence and decide credibility and this Court will not reverse those

                                                - 4 -
J   -S81025-18



determinations so long as they are supported by the evidence." Brubaker,
201 A.3d at 184 (citation omitted).

        In her first issue, Wife avers that the trial court misapplied the law and

abused its discretion when it "failed to consider Husband's SERS pension as

income for purposes of equitable distribution." Wife's Brief at 8. Specifically,

Wife argues that the trial court erred in relying on support cases to conclude

that the Master's method of calculating the 50/50 distribution of the SERS
pension impermissibly used "the income from        a   marital asset [(the pension)]

to determine the percentage distribution of all of the marital assets,      a   type of

'double dipping.' Trial Ct. Order and Op. at 3. See Wife's Brief at 8, 10-11.

For the following reasons, we find no error in the trial court's equitable

distribution scheme.

        "A trial court has broad discretion when fashioning an award of equitable

distribution." Brubaker, 201 A.3d at 184 (citation omitted). "In making its
decision regarding equitable distribution, the trial court must consider at least

the eleven factors enumerated in 23 Pa.C.S.[]            §   3502(a)."   Isralsky    v.

Isralsky, 824 A.2d 1178,       1191 (Pa. Super. 2003).         However, there is no

standard formula guiding the division of marital property and the "method of

distribution derives from the facts of the individual case." Wang v. Feng,

888 A.2d 882, 888 (Pa. Super. 2005) (citation omitted).             While the list of

factors in Section 3502 serves as      a   guideline for consideration, the list is

"neither exhaustive nor specific as to the weight to be given the various

factors."   Id. (citation omitted). Accordingly, "the court         has flexibility of

                                       - 5 -
J   -S81025-18



method and concomitantly assumes responsibility in rendering its decisions."

Id. (citation omitted).
         Section 3502 provides, inter alia, that upon request from either party in

a    divorce action:

         the court shall equitably divide, distribute or assign, in kind or
         otherwise, the marital property between the parties without
         regard to marital misconduct in such percentages and in such
         manner as the court deems just after considering all relevant
         factors. The court may consider each marital asset or group of
         assets independently and apply a different percentage to each
         marital asset or group of assets.

23 Pa.C.S.        §   3502(a).   Among other factors, Section 3502 requires   a   trial

court to consider the "sources of income of both parties, including, but not

limited to, medical, retirement, insurance, or other benefits." 23 Pa.C.S.           §

3502(a)(6).

         In Pennsylvania, "[t]he amount of pension funds accrued during

marriage     is   marital property and subject to equitable distribution." Hayward

v.    Hayward, 808 A.2d 232, 237             (Pa. Super. 2002) (citation omitted).

Additionally, this Court has repeatedly held that an asset awarded in equitable

distribution may not be included in an individual's income for purposes of

calculating support payments. See Miller v. Miller, 783 A.2d 832,835-36

(Pa. Super. 2001) (holding          that money received from the sale of an asset
awarded in equitable distribution may not be included in an individual's income

for purposes of calculating support payments); Rohrer v. Rohrer, 715 A.2d

463,466      (Pa. Super. 1998) (stating    that this Court does not condone "double


                                           -6
J   -S81025-18



dipping," i.e., using the same revenue as      a   source for "support" and "equitable

distribution"); Berry v. Berry, 898 A.2d 1100, 1105 (Pa. Super. 2006)

(holding that    a   partnership accrual account was marital property and,

therefore, the trial court erred when it considered it to be income).

        In this case, the Master considered all of the Section 3502 factors but

put emphasis on the parties' ages and the Husband's income, noting that

Husband's income from the SERS pension "leaves him with that much greater

income than Wife."       Master's Report, filed March 29, 2018, at 10.          Upon

considering Husband's Exceptions to the Master's findings, the trial court

opined:

        First, in regards to the SERS pension, in the first instance, the
        Master's calculation does not contemplate that the Master ordered
        half of the SERS benefit, or $531.09/mo., to be distributed to
        Wife.    This results in Wife's monthly income increasing to
        $2,184.67, while decreasing Husband's income to $2,126.59.

        Beyond that, the Master's method uses the income from a marital
        asset (a pension in active pay status for years prior to separation)
        to determine the percentage distribution of all the marital assets,
        a type of "double dipping." This begs the chicken or the egg
        conundrum: When relative incomes, presently and in the future,
        is the major factor in driving the determination of the percentages
        in equitable distribution, how does one know the end result
        incomes of the parties (after equitable distribution) and apply this
        factor without first determining the percentage distribution of the
        pension asset already in pay status?           Posing the question
        illustrates the impossibility of solving the equation.
                                        ***

        The aversion to considering pension income, where the pension
        has been equitably distributed,        has been extended to
        considerations of alimony in addition to spousal support. The
        idiosyncrasy of considering the pre -equitable distribution pension

                                       - 7 -
J   -S81025-18


          income for equitable distribution,       where that pension is already in
          pay status, before one knows             the post -equitable distribution
          income to be left to each party,         illustrates the "double dipping"
          aversion should be applied in the        present case.

Trial Ct. Order and Op. at 3-4.

          This Court has long held that marital property subject to equitable

distribution may not be included in an individual's income for purposes of

calculating support payments, and has characterized such as "double

dipping." See Miller, 783 A.2d at 835-36; Rohrer, 715 A.2d at 466; Berry,
898 A.2d at 1105.         Here, although there was no support ordered, the trial

court analogously characterized the Master's inclusion of Husband's SERS

pension       in   Husband's "amount" of income calculation for purposes of

determining equitable distribution to be           a   type of "double dipping" and refused

to follow the Master's recommendation.                 Instead, the trial court declined to

include the SERS pension, which is marital property subject to equitable

distribution, in Husband's "amount" of income calculation when making the

equitable distribution determination. We discern no error.

          As stated above, there is no standard formula guiding the division of

marital property and       a   trial court has "flexibility of method" when making its

determination "from the facts of the individual case." See Wang, 888 A.2d

at 888. Moreover, we do not "find         a   basis for reversal in the court's application

of   a   single factor" but rather look at the distribution as       a   whole in light of the

court's overall application of the Section 3502 factors. See Harvey, 167 A.3d

at 17.


                                              -8
J   -S81025-18



        The trial court engaged in       a   proper analysis of the Section 3502 factors,

including review of the source and amount of income that each party was

receiving, and found that "[t]he only factors of any weight are in Husband's

favor. This bodes in favor on an overall 55%-45% equitable division in favor

of Husband as to all assets other than the SERS pension, and                  a   65%-35%
division of the SERS pension." Trial Ct. Order and Op. at 11.

        Our review of the record reveals that the record supports the trial court's

findings. Accordingly, we find no abuse of discretion.

        In her second issue, Wife presents two arguments. She first avers that

the trial court misapplied the law and abused its discretion by improperly

analyzing   a   number of the Section 3502 factors when equitably distributing

the marital property. Wife's Brief at 8. Wife argues that the trial court failed

to consider Husband's part time employment as income when considering the

Section 3502 factors.     Id. at   15.

        In presenting this argument, Wife does not cite any legal authority or

engage in   a   discussion of the specific income totals to which she is referring

pursuant to Pa.R.A.P. 2119. Instead, Wife engages in              a   general discussion of

how the trial court erred when it considered when Husband is entitled to retire

and failed to consider when, and if, Wife is able to retire.            Wife's Brief at 15-

16. Accordingly, to the extent that Wife asserts that the trial court erred when

it failed to consider Husband's part time employment as income, we find this

argument to be underdeveloped and, therefore, waived. See Pa.R.A.P. 2119

(describing briefing requirements); Hayward, 868 A.2d at 558 (finding that

                                               - 9 -
J   -S81025-18



husband waived issue when he failed to cite pertinent authority and engage

in a specific discussion   of error with citation to record).

        Wife next argues that in calculating its equitable distribution award, the

trial court failed to consider that Husband has possession of the only capital

asset in the marriage, the marital residence valued at $101,000. Wife's Brief

at 18. Additionally, she argues that the trial court failed to consider that Wife's

income fluctuates year to year, Wife only has one source of income, and Wife

made    a   significant contribution to the marital estate. Wife's Brief at 17-21.

        Wife is essentially challenging the weight that the trial court placed on

different evidence when analyzing the Section 3502 factors to reach its

determination. Our review of the record reveals that the trial court engaged

in an   analysis of the Section 3502 factors in making its equitable distribution

determination and the record supports the trial court's findings. We decline

to reweigh the evidence and find no abuse of discretion. See        Brubaker, 201
A.3d at 184.

        Decree affirmed.



Judgment Entered.




J seph D. Seletyn,
Prothonotary
Date: 06/03/2019




                                        - 10 -